GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York
      SUSAN C. BRANAGAN
Assistant U. S. Attorney
86 Chambers Street, 3rd floor
New York, NY 10007
Tel. (212) 637-2804
Email: Susan.Branagan@usdoj.gov

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

THANDIWE NJENJANI,

                       Plaintiff,                        REVISED
                                                         BRIEFINGJ^CHEDULE
              " V. -


                                                         19 Civ. ^CS) (FED)

COMMISSIONER OF SOCIAL SECURITY,

                       Defendant.



       IT IS HEREBY ORDERED that:




1. Plaintiffs motion for judgment on the pleadings is due on or before March 30, 2020.

2, Defendant's response is due on or before May 29, 2020.


3. Plaintiffs reply, if any, is due on or before June 19,2020.




SO QELDER-BO:
